DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Claim Objections
Claim 2 is objected to because of the following informalities: each instance of “e-NR” should have a subscript as in “e_NR” also “x” and “N” should be defined.  Appropriate correction is required.
Claims 5-8, 15-18, 22-23 are objected to because of the following informalities: “x” and “N” should be defined.  Appropriate correction is required.
Claims 10-19 are objected to because of the following informalities: each instance of “the system” should be “the apparatus.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, 15-18, 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0223178 A1 to BERGSTROM et al. (“Bergstrom”).

As to claim 1, Bergstrom discloses an apparatus for a user equipment (UE) (fig. 8, wireless device), comprising: a wireless interface configured to communicate with a radio access network (RAN) node (fig. 8, transceiver module; para. 0067, radio network node); and a processor coupled to the wireless interface (fig. 8, processing circuitry 30), 
As to claim 2, Bergstrom further discloses the apparatus of claim 1, wherein: the reconfiguration event is a network reconfiguration. the Te-NR N + L when the SCS is x, wherein L is 0 or a fixed margin (para. 0172, table 5:  SCS = 30, timing error limit = 24*Ts/2 [taking L to be 0]), the Te-NR >= 2*N when the SCS is x/2 (para. 0172, table 5: SCS = 15, timing error limit= 24*Ts); and the Te-NR >= N/2 when the SCS is 2 * x (para. 0172, table 5: SCS = 6, timing error limit = 24/4*Ts ).
As to claim 3, Bergstrom further discloses the apparatus of claim 1, wherein the reconfiguration event is at least one of a network reconfiguration (para. 0155, wireless device in context with network with radio network node; para. 0157, 0159, wireless device updates transmission timing based upon a certain frequency or periodicity occurring).
As to claim 5, Bergstrom further discloses the apparatus of claim 1, wherein the Te_NR = N/2 + L when the SCS is 2 *x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L) taking N to be 0).

As to claim 6, Bergstrom further discloses the apparatus of claim 1, wherein the Te_NR = 2*N + L when the SCS is x/2, where L is a fixed margin (para. 0172, table 5, SCS = 15 (1/2 * 30) and Timing error limit = 24*Ts (L) taking N to be 0).

As to claim 7, Bergstrom further discloses the apparatus of claim 1, wherein the Te_NR = N/2 + L/2 when the SCS is 2 *x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L/2) taking N to be 0).

As to claim 8, Bergstrom further discloses the apparatus of claim 1, wherein the Te_NR = 2 * N + 2 * L when the SCS is 2*x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (2*L) taking N to be 0).
As to claim 10, Bergstrom discloses an apparatus of a user equipment (UE) (fig. 8, wireless device) for determining a Maximum Autonomous Time Adjustment Step (Tq_NR) (para. 0161-0166, wireless device determines timing error limit), the system comprising: storage for the Tq_NR (fig. 8, para. 0127-0128, memory stores timing adjustment parameters; para. 0173, parameters include timing error limit); and a processor (fig. 8, processing circuitry) configured to: determine a reconfiguration event has occurred (para. 0157, 0159, wireless device updates transmission timing based upon a certain frequency or periodicity occurring); determine a bandwidth (BW) and a subcarrier spacing (SCS) (para. 0165, wireless device considers both bandwidth and numerology (para. 0017, numerology includes subcarrier spacing)  when determining timing error limit); and select the Tq_NR based on the BW, the SCS, and a system 

As to claim 11, Bergstrom further discloses the system of claim 10, wherein the Tq-NR = N + L when the SCS is x, wherein L is 0 or a fixed margin (para. 0172, table 5:  SCS = 30, timing error limit = 24*Ts/2 [taking L to be 0]); the Tq-NR >= 2* N when the SCS is 2 (para. 0172, table 5: SCS = 15, timing error limit= 24*Ts); and the Tq-NR >= N/2 when the SCS is 2 * x (para. 0172, table 5: SCS = 6, timing error limit = 24/4*Ts ).

As to claim 12, Bergstrom further disclose the system of claim 10, wherein the reconfiguration event is a network reconfiguration (para. 0155, wireless device in context with network with radio network node; para. 0157, 0159, wireless device updates transmission timing based upon a certain frequency or periodicity occurring).
As to claim 15, Bergstrom further discloses the system of claim 10, wherein the Tq_NR = N/2 + L when the SCS is 2 *x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L) taking N to be 0).

As to claim 16, Bergstrom further discloses the system of claim 10, wherein the Tq_NR = 2*N + L when the SCS is x/2, where L is a fixed margin (para. 0172, table 5, SCS = 15 (1/2 * 30) and Timing error limit = 24*Ts (L) taking N to be 0).



As to claim 18, Bergstrom further discloses the system of claim 10, wherein the Te_NR = 2 * N + 2 * L when the SCS is 2*x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (2*L) taking N to be 0).


As to claim 20, Bergstrom discloses a computer program product comprising a non-transitory computer-readable storage medium that stores instructions for execution by a processor to perform operations of a user equipment (UE), the operations, when executed by the processor, to perform a method (para. 0272, computer program product on a computer usable storage medium with code executed by a computer; fig. 9, wireless device), the method comprising: determining a reconfiguration event has occurred (para. 0157, 0159, wireless device updates transmission timing based upon a certain frequency or periodicity occurring); determining a bandwidth (BW) and a subcarrier spacing (SCS) (para. 0165, wireless device considers both bandwidth and numerology (para. 0017, numerology includes subcarrier spacing)  when determining timing error limit); and selecting a Timing Error Limit (TeNR) based on the BW, the SCS, and a system basic timing unit TsNR (para. 0161-0166, wireless device determines timing error limit; Timing Error Limit = f(NUM, Bandwidth); para. 0017, numerology, i.e. 
As to claim 21, Bergstrom further discloses the computer program product of claim 20, wherein selecting the TeNR comprises selecting the TeNR from a table based on the BW and the SCS being between two values or equal to one of the two values (para. 0172, Table 5, Timing error limit linked to DL Bandwidth and Subcarrier spacing; each between various ranges of values [15Khz-60 Khz SCS, 1.4 or >3 MHz BW], and alternatively, equaling one of the two values, i.e. 15 KHz SCS and 1.4 MHZ BW).  

As to claim 22, Bergstrom further discloses the computer program product of claim 20, wherein the Te_NR = (N/2 + L)*Ts_nr when the SCS is 2*x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L*Ts_nr) taking N to be 0).

As to claim 23, Bergstrom further discloses the computer program product of claim 20, wherein the Te_NR = (N/2+ L/2)*Ts_nr when the SCS is 2*x, where L is a fixed margin (para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L/2*Ts_nr) taking N to be 0).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0223178 A1 to BERGSTROM et al. (“Bergstrom”) in view of U.S. Publication No. 2014/0334448 A1 to Langereis et al. (“Langereis”).
As to claim 4, Bergstrom does not expressly disclose the apparatus of claim 3, wherein the mobility event is a handover.
	Langeresis discloses the network node comprises a functional unit, adapted to determine whether a transmission time interval, TTI, Bundling setting of the UE should be changed from one state to the other of a state ON and a state OFF. The network 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE of Langeresis into the invention of Bergstrom. The suggestion/motivation would have been to provide a set of rules and signaling means to ensure that a UE and a network node serving the UE are in agreement on the configuration to be used for a transmission from the UE to the network node in certain situations (Langeresis, para. 0015).  Including the UE of Langeresis into the invention of Bergstrom was within the ordinary ability of one of ordinary skill in the art based on the teachings of Langeresis.

As to claim 13, Bergstrom does not expressly disclose the system of claim 10, wherein the reconfiguration event is a mobility event.
Langeresis discloses the network node comprises a functional unit, adapted to determine whether a transmission time interval, TTI, Bundling setting of the UE should be changed from one state to the other of a state ON and a state OFF. The network node further comprises a functional unit, adapted to transmit a message to the UE when 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE of Langeresis into the invention of Bergstrom. The suggestion/motivation would have been to provide a set of rules and signaling means to ensure that a UE and a network node serving the UE are in agreement on the configuration to be used for a transmission from the UE to the network node in certain situations (Langeresis, para. 0015).  Including the UE of Langeresis into the invention of Bergstrom was within the ordinary ability of one of ordinary skill in the art based on the teachings of Langeresis.

As to claim 14, Bergstrom and Langeresis further discloses the system of claim 13, wherein the mobility event is a handover (Langeresis, para. 0020, hand over).  In addition, the same suggestion/motivation of claim 13 applies.


Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0223178 A1 to BERGSTROM et al. (“Bergstrom”) in view of U.S. Publication No. 2016/0302246 A1 to CHERVYAKOV et al. (“Chervyakov”).

As to claim 9, Bergstrom does not expressly disclose the apparatus of claim 1, wherein the processor is a baseband processor.  

	Chervyakov discloses a device with baseband circuitry which is a processor (para. 0076, fig. 7) in a system with UE receivers that adjust timings for communication (para. 0020, 0037).  

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE of Chervyakov into the invention of Bergstrom. The suggestion/motivation would have been to have D2D receive window selection (Chervyakov, para. 0002).  Including the UE of Chervyakov into the invention of Bergstrom was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chervyakov.

As to claim 19, Bergstrom does not expressly disclose the system of claim 10, wherein the processor is a baseband processor.



Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE of Chervyakov into the invention of Bergstrom. The suggestion/motivation would have been to have D2D receive window selection (Chervyakov, para. 0002).  Including the UE of Chervyakov into the invention of Bergstrom was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chervyakov.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 9,455,851 B2 which discloses an apparatus for a user equipment (UE) (fig. 4, receiver 404), comprising: a wireless interface configured to communicate with an access network node (fig. 4, col. 4, lines 20-22, ultrasonic transducer, connected to transmitter); and a processor coupled to the wireless interface (fig. 4, detector of receiver), the processor configured to: determine a reconfiguration event has occurred (col. 4, lines 40-52, receiver detects errors and increased symbol error rate (SER); col. 4, lines 53-55, reduction of SER process implemented); determine a bandwidth (BW) and a subcarrier spacing (SCS) (col. 4, lines 49-57, col. 5, lines 1-45, received signal-data throughput [i.e. bandwidth],  minimum tone spacing (MTS) [i.e. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463